09/26/2017


                                           DA 16-0648
                                                                                          Case Number: DA 16-0648

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2017 MT 240N


MILAN KANGRGA,

              Plaintiff and Appellant,

         v.

BLAZO GJOREV; TRANSPORTATION EQUIPMENT
CORPORATION; JIM PALMER TRUCKING;
JIM PALMER EQUIPMENT, INC.; JIM PALMER
EQUIPMENT II, LLC; JIM PALMER LOGISTICS, LLC.,

              Defendants and Appellees.


APPEAL FROM:            District Court of the Fourth Judicial District,
                        In and For the County of Missoula, Cause No. DV-14-940
                        Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Joseph D. Houston, Kevin S. Jones, Christian, Samson & Jones, PLLC,
                        Missoula, Montana

                For Appellee Blazo Gjorev:

                        Quentin M. Rhoades, Robert Erickson, Rhoades Siefert
                        & Erickson, PLLC, Missoula, Montana

                For Appellee Transportation Equipment Corporation:

                        Brian J. Smith, Tessa A. Keller, Garlington, Lohn & Robinson, PLLP,
                        Missoula, Montana


                                                    Submitted on Briefs: August 30, 2017
                                                               Decided: September 26, 2017


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Milan Kangrga (Kangrga) appeals from a jury verdict and subsequent July 25,

2016 District Court order in which each of Kangrga’s claims were denied. We affirm.

¶3        On August 25, 2014, Kangrga filed a civil action in the Fourth Judicial District

Court, asserting eight claims against Gjorev and Transportation Equipment Corporation

(TEC). Only four are at issue on appeal. The counterclaims brought by Gjorev are not at

issue here. The claims at issue include tortious interference with business opportunity or

prospective economic advantage, breach of contract, civil conspiracy, and intentional

interference with contractual or business relations. On July 14, 2016, a jury rendered its

verdict in favor of Gjorev and TEC on all accounts. The jury also awarded Gjorev

$1,890,000 in punitive damages that were later waived by Gjorev.

¶4        In November 2009, Kangrga and Gjorev purchased Jim Palmer Trucking, Jim

Palmer Equipment, Inc., Jim Palmer Equipment II, LLC, and Jim Palmer Logistics, LLC

(Palmer entities). Kangrga and Gjorev each held fifty percent of the Palmer entities

shares.




                                              2
¶5    Palmer entities had financial difficulties. The parties agreed that Gjorev would

purchase Kangrga’s fifty percent interest in Palmer entities for $1,000,000 in a written

contract signed on April 26, 2011. The agreement provided that Kangrga’s shares could

not be transferred until the purchase price was paid in full.      Gjorev’s last monthly

payment was on February 28, 2014. No subsequent payments were made.

¶6    Financial problems continued and in March 2014, Gjorev signed an agreement for

the sale of a controlling interest of the Palmer entities to TEC, an asset holding company

for an affiliated trucking company, which became effective on March 31, 2014. The

TEC funds were then put into the business. However, Kangrga did not have knowledge

of the signed agreement between Gjorev and TEC. At the time, the unpaid principal

balance due to Kangrga was $595,000.

¶7    On June 30, 2016, the District Court granted Kangrga’s Motion for Summary

Judgement for breach of contract.      However, the issue of damages was left to be

determined by a jury. At trial, the jury did not award damages for Kangrga’s breach of

contract claim, nor did they find in favor of Kangrga with respect to any of his other

claims. Kangrga appeals, arguing the jury’s findings were not supported by substantial

credible evidence.

¶8    When reviewing a jury verdict for purposes of determining whether it is supported

by substantial credible evidence, the Court “must view the evidence in the light most

favorable to the prevailing party.” Hansen v. Hansen, 254 Mont. 152, 157, 835 P.2d 748,

751 (1992). “Substantial credible evidence is such evidence which a reasonable mind

could accept as adequate to support a conclusion. Evidence is considered substantial

                                            3
even if it is contradicted by other evidence, somewhat less than a preponderance, or

inherently weak.” D.R. Four Beat Alliance, LLC v. Sierra Prod. Co., 2009 MT 319, ¶ 23,

352 Mont. 435, 218 P.3d 827. It is within the jury’s domain to determine the weight and

credibility of contradicting evidence. Hansen, 254 Mont. at 157, 835 P.2d at 751. It is

not our duty to “decide whether the verdict was correct or whether the jury made the right

decision.” Campbell v. Canty, 1998 MT 278, ¶ 17, 291 Mont. 398, 969 P.2d 268 (citing

Wise v. Ford Motor Co., 284 Mont. 336, 343, 943 P.2d 1310, 1314 (1997)).

¶9     Although some facts conflicted at trial, we must view them in the light most

favorable to Gjorev and TEC, the prevailing parties. Here, the jury was presented with

enough evidence to find against Kangrga on all claims. In regards to the breach of

contract claim, Kangrga seems to assume that because the District Court instructed the

jury to take judicial notice of Gjorev’s breach, that the jury should have awarded

damages. However, Kangrga had the burden of proof to establish contract damages,

which he did not do to the satisfaction of the jury. As to all the claims, Gjorev’s

attorneys demonstrated that Kangrga had made a number of inconsistent statements

throughout the trial process. Gjorev also presented evidence that Kangrga refused offers

to purchase stock in Palmer entities, which would have allowed Kangrga to be paid in full

years before payment under his agreement with Gjorev was due. The jury also chose to

believe the TEC witnesses that TEC did not act with an unlawful purpose, but rather,

with a justifiable cause.




                                            4
¶10   Based on our review of the record and the District Court’s findings of fact, we find

the jury’s decision to believe Gjorev and TEC’s version of events and their arguments

rather than Kangrga’s is supported by substantial credible evidence.

¶11   We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review.

¶12   Affirmed.


                                                              /S/ MIKE McGRATH


We Concur:


/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR




                                            5